NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
WORLD VVIDE STATIONERY MANUFACTURING
CO., LTD.,
Plaintiff-Appellant,
V.
U.S. RING BINDER, L.P.,
Defendant-Cr0ss Appellant.
2010-1358, -1359
WORLD WIDE STATIONERY MANUFACTURING
CO., LTD.,
Plaintiff-Appellant,
V.
U.S. RING BINDER, L.P.,
Defen.dant-C'r0ss Appellcmt.
2011-1037, -1050

WORLD WIDE V. US RING BINDER 2
Appeals from the United States District Court for the
Eastern District of Missouri in case no. 07 -CV-1947,
Judge Caro1 E. Jackson.
ON MOTION
ORDER
Wor1d Wide Stationery Manufacturing Co., Ltd.
moves without opposition to consolidate the above-
captioned appeals for purposes of oral argument.
Upon consideration thereof
IT ls 0R1)ERED THA'r: -
Tlie motions to consolidate for purposes of oral argu-
ment are granted t0 the extent that the cases will be
treated as companion cases and will be argued consecu-
tively before the same merits panel. t -
FoR THE CoURT
JAN 20 2011
Date
/s/ Jan Horbaly
J an Horbaly
Clerk
cc: Anthony G. Simon, Esq.
Tim0thy E. Grochocinski, Esq.
William K. West, Jr., Esq.
lLED
s2O U.8 COUkl:0F APPEALS FOR
’rHE FEnEnAL class ur
JMl 20 2011
1A|ll~DMAl.¥
ClEl¢